People v Rojas (2014 NY Slip Op 07189)





People v Rojas


2014 NY Slip Op 07189


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2012-00553
 (Ind. No. 353/10)

[*1]The People of the State of New York, respondent,
vMiguel Rojas, appellant.


Seymour W. James, Jr., New York, N.Y. (Harold V. Ferguson, Jr., of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Merri Turk Lasky, and Josette Simmons of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered January 4, 2012, convicting him of criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is reversed, on the law, and a new trial is ordered.
The defendant and his codefendant, Sebastian Giraldo, were tried together and were each convicted of two counts of criminal possession of a weapon in the second degree. For the reasons set forth in this Court's decision and order entitled People v Giraldo (116 AD3d 711, 712), the Supreme Court's mischaracterization of the contents of a particular jury note deprived defense counsel of prior meaningful notice of the contents of the note and an opportunity to suggest appropriate responses in accordance with CPL 310.30 and People v O'Rama (78 NY2d 270). Accordingly, a new trial is required based on the Supreme Court's failure to comply with CPL 310.30 in accordance with the procedure set forth in People v O'Rama (see People v Giraldo, 116 AD3d at 711-712).
The defendant's remaining contention is without merit.
SKELOS, J.P., DICKERSON, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court